         Case 1:19-cv-05650-PAE Document 88 Filed 03/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


ISAAC E. ASH,

                                       Plaintiff,                      19 Civ. 5650 (PAE)
                        -v-
                                                                             ORDER
 MAGLAN CAPITAL HOLDINGS LLC, MAGLAN
 CAPITAL LP, MAGLAN DISTRESSED FUND LP, DAVID
 D. TAWIL, SHLOMO AZARBAD, and JOSEPH J. SITT,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       Due to a scheduling conflict, the final telephonic conference currently scheduled for

April 5, 2021 at 3:00 p.m. is rescheduled for April 6, 2021 at 2:00 p.m. The parties should call

into the Court’s dedicated conference line at (888) 363-4749, and enter Access Code 468-4906,

followed by the pound (#) key. Counsel are directed to review the Court’s Emergency

Individual Rules and Practices in Light of COVID-19, found at https://nysd.uscourts.gov/hon-

paul-engelmayer, for the Court’s procedures for telephonic conferences and for instructions for

communicating with chambers.



       SO ORDERED.

                                                             
                                                            ______________________________
                                                            PAUL A. ENGELMAYER
                                                            United States District Judge
Dated: March 25, 2021
       New York, New York
